Citation Nr: 1816510	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-17 652A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1979 to September 1982. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The Veteran appeared and gave testimony at a videoconference before the undersigned Veterans Law Judge at the RO in January 2016.  A transcript of the hearing is of record. 

The Board remanded this matter in June 2016 and again in August 2017.

The requested development has been completed and the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran's current left ear hearing loss is not related to his period of service.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss disability are not met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Here, left ear sensorineural hearing loss (organic disease of the nervous system) is considered a chronic disease for the purpose of applying 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) applies to the Veteran's claim for service connection for left ear hearing loss.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that service connection is warranted for hearing loss as his military occupational specialty exposed him to hazardous noise.  He maintains that service connection is warranted for left ear hearing loss based upon his in-service noise exposure.

At the time of his January 1979 enlistment examination, the Veteran had decibel level readings of 0, 0, 10, 10, and 5 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  At the time of the Veteran's July 1982 service separation examination, decibel level readings of 5, 0, 10, 5, and 15 were reported at 500, 1000, 2000, and 3000 and 4000 Hertz.  On his July 1982 service separation report of medical history, the Veteran checked the no boxes when asked if he had or had ever had hearing loss or ear trouble.

At the time of an October 1984 audiogram, the Veteran was noted to have decibel level readings of 0, 0, 15, 10, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

At the time of a May 1988 audiogram, the Veteran was noted to have decibel level readings of 5, 5, 15, 5, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.

On his initial application for compensation, received in March 1993, the Veteran did not report any complaints or findings of left ear hearing loss.  

At the time of a May 1998 audiogram, the Veteran was found to have decibel level readings of 5, 0, 10, 5 and 35 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a May 2000 audiogram. the Veteran was noted to have decibel level readings of 0, 5, 10, 15, and 35 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

At the time of a January 2010 VA audiological examination, the Veteran stated that while in service he was a crew chief and did aircraft repair on the flight line.  He reported that he had to troubleshoot engines with the engine at full afterburner.  He noted having ear protection but stated it was not sufficient because he was right inside the engines.  He also reported that he was also exposed to bombs and missiles with ear protection, which he again stated was not sufficient.  He denied occupational noise exposure or recreational noise exposure.  Occupationally, he had worked at NAS Jacksonville since 1984 at a desk job.  When questioned, he first stated that he wore ear protection on the job if he were ever in noisy areas but later stated that he was never in noisy areas.

The examiner opined that the Veteran's current hearing loss was less likely as not caused by or as a result of military noise.  It was noted that although reliability of the test results were not sufficient for rating purposes, the separation audio showed completely normal hearing, bilaterally, with no high frequency threshold shift, so any hearing loss which might be present was more likely a post-service occurrence.  The examiner noted that the Veteran denied occupational noise exposure but that hearing conservation audios done at his workplace (NAS Jax) mentioned that audios were done when he was out of Hz noise for 15 hours.  The examiner stated that the meaning of this statement was unclear; however, the first evidence of hearing loss on the work audios was in 1998, with a 1988 audio showing normal hearing.

At his January 2016 hearing, the Veteran reported that he had been a tactical aircraft maintenance specialist and that he was basically the crew chief and had been exposed to very loud jet fighters.  He noted being exposed to up to 500 launches a month.  He stated that he was constantly exposed to acoustic trauma for three and one-half years.  The Veteran testified that he would ask people to speak up or repeat things but did not realize he had hearing loss until the tests were administered at his place of employment.  

In February 2016, the Veteran submitted the results of a July 2010 audiogram which revealed decibel level readings of 0, 0, 0, 10, and 40 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  

In its June 2016 remand, the Board noted that that the Veteran, in February 2016, submitted the results of a June 2010 audiogram, which revealed a decibel level reading of 40 at 4000 Hertz in the left ear, which was the first demonstration of hearing loss, as defined for VA rating purposes, in the left ear.  It observed that the examiner did not have the results for review when rendering her opinion in January 2010 that the Veteran's hearing loss, which had not revealed hearing loss for VA rating purposes up to that point, was not related to his period of service.  The Board also observed that the January 2010 examiner noted that the audiological testing performed at that time was unreliable for VA rating purposes.  The Board stated that given the findings of hearing loss in the left ear for VA rating purposes in June 2010, it was of the opinion that the Veteran should be afforded an additional VA examination, with the examiner rendering an opinion as to the etiology of the Veteran's hearing loss, to include addressing the Veteran's military occupational specialty as an aircraft maintenance specialist mechanic in service and his testimony that he could not hear well when separating from service, with hearing problems continuing since that time.

The Board requested that the Veteran be scheduled for a VA audiological evaluation to determine the etiology of any current left ear hearing loss.  Following a review of the entire record the examiner was requested to render the following opinions: Did the Veteran currently have a hearing loss for VA rating purposes?  If so, was it at least as likely as not that the Veteran's current hearing loss was related to his period of service?  When rendering his/her opinion, the examiner was to concede that the Veteran was exposed to acoustic trauma in service.  The examiner was also to comment on the Veteran's complaints of hearing loss from service and on the results of the June 2010 audiogram, wherein the Veteran was noted to have a decibel level loss of 40 at 4000 Hertz in the left ear.

The requested examination was performed in July 2016.  Audiological testing performed at that time revealed decibel level readings of 15, 20, 25, 45, and 60 in the left ear at 500, 1000, 2000, 3000 and 4000 Hertz.  Speech recognition was 80 percent in the left and right ear.  The examiner rendered a diagnosis of left ear sensorineural hearing loss.  

The examiner, following examination of the Veteran and review of the record, indicated that it was not at least as likely as not that the Veteran's left ear hearing loss was caused by or a result of an event in military service.  She stated that the opinion was based on review of the c-file, review of service and medical history, clinical expertise, review of the related literature, and present degree of hearing loss.  The examiner noted that claims file review indicated that the Veteran served in the Air Force from June 1979 to September 1982.  The enlistment hearing exam showed normal hearing in both ears from 500 to 6000 Hz.  A following hearing exam completed in November 1979 also showed normal hearing in both ears.  The examiner stated that the separation hearing exam showed normal hearing in both ears with no significant threshold shifts (STS) in either ear.  She further noted that hearing exams completed in October 1984 and May 1988 also showed normal hearing in both ears with NO STS (two and six years after service, respectively).  She also observed that a January 2010 VA examination reported unreliable and inconsistent hearing examination results for both ears.  The examiner observed that the 2507 form referenced a hearing exam completed in June 2010 (28 years after service), yet the hearing exam was not available for review.  Thus, there was no objective evidence of acoustic trauma in either ear.  The service treatment records showed no STS greater than normal measurement variability, thus, there was no objective evidence of noise injury.  As a result, there was no nexus of the Veteran's reported hearing loss to his military service.  She stated that it was her opinion that this hearing loss was less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology. 

In its August 2017 remand, the Board noted that the July 2016 examiner indicated that the hearing exam completed in June 2010 was referenced in the questions posed, yet the hearing exam was not available for review.  She further stated that there was no objective evidence of acoustic trauma in either ear.  The Board also noted that in the June 2016 remand, it was specifically indicated that the examiner was to comment on the Veteran's complaints of hearing loss from service and on the results of the June 2010 audiogram, wherein the Veteran was noted to have a decibel level loss of 40 at 4000 Hertz in the left ear.  More importantly, the Board specifically indicated that when rendering her opinion, the examiner had to concede that the Veteran was exposed to acoustic trauma in service.  The Board stated that given the discrepancies with the directives of the Board remand and the opinion rendered by the examiner, further clarification was warranted.  The Board requested that an additional addendum opinion be obtained.  The Board noted that June 2010 audiogram addressed in the prior remand was of record and should be reviewed and addressed by the examiner.  The examiner was to note that acoustic trauma had to be conceded based upon the Veteran's military occupational specialty when rendering her opinion.  After performing the review, the examiner was once again requested to render an opinion as to whether it was at least as likely as not that the Veteran's current hearing loss was related to his period of service?  When rendering her opinion, the examiner was to concede that the Veteran was exposed to acoustic trauma in service. 

In October 2017, the requested opinion was prepared.  The examiner stated that it was her clinical opinion that the Veteran's current hearing loss was less likely as not (less than 50/50 probability) caused by a result of the Veteran's in-service noise exposure.  She stated that the opinion was based on review of the c-file, review of service and medical history, clinical expertise, review of related literature, and the present degree of hearing loss. 

She observed that the claims folder review indicated that the Veteran served actively in the Air Force from June 1979 to September 1982.  The enlistment hearing exam showed normal hearing in both ears from 500 to 6000 Hz.  A hearing exam completed in November 1979 also showed normal hearing in both ears.  The separation hearing exam showed normal hearing in both ears with no significant threshold shifts (STS) in either ear.  Thus, there was no objective evidence of noise injury.  She also noted that hearing exams completed in October 1984 and May 1988 showed normal hearing in both ears with no STS (2 and 6 years after service, respectively).  She further observed that a C&P exam completed in January 2010 reported unreliable and inconsistent hearing exam results for both ears.  She also indicated that the referenced hearing exam completed in June 2010 (28 years after service) was actually dated May 10, 2010, which showed a mild loss at 4000 and 6000 Hz in both ears.  She noted that hazardous noise exposure had been conceded based on the Veteran's MOS.  The examiner stated that please note, acoustic trauma/noise injury were not interchangeable words with noise exposure because they were not the same thing.  Acoustic trauma was the noise injury to the auditory system that resulted in a permanent noise-induced hearing loss.  For instance, an MOS with a probability of exposure to hazardous noise did not necessarily concede hazardous noise injury or a permanent noise-induced hearing loss. 

The examiner noted that the Veteran contended (lay assertion) his hearing loss began in the service and had been continuous since service, but the objective data did not support this claimed time of onset, and the Veteran's assertion that his hearing loss began in service had no corroborating objective evidence.  She indicated that the service treatment records showed no STS greater than normal measurement variability, hence, there was no objective evidence of noise injury.  As such, there was no nexus of the Veteran's reported hearing loss to his military service.  She indicated that his hearing loss was less likely as not due to military noise exposure, but more than likely impacted by civilian noise exposure, presbycusis, and/or some other etiology. 

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against the conclusion that the Veteran's current left ear hearing loss had its inset in service.  Service treatment records reveal no complaints or findings of hearing loss in service.  Moreover, at the time of the Veteran's July 1982 service separation examination, decibel level readings of 5, 0, 10, 5, and 15 were reported at 500, 1000, 2000, and 3000 and 4000 Hertz.  Furthermore, on his July 1982 service separation report of medical history. the Veteran checked the no boxes when asked if he had or had ever had hearing loss or ear trouble.  At the time of his October 1984 audiogram, the Veteran was noted to have decibel level readings of 0, 0, 15, 10, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  In addition, at the time of a May 1988 audiogram, the Veteran was noted to have decibel level readings of 5, 5, 15, 5, and 20 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz, readings not even recognized as a hearing loss under Hensley.  Moreover, the Veteran was not found to have a hearing loss, as defined by Hensley, until a May 1998 audiogram, when he was found to have a decibel level reading of 35 at 400 Hertz.  However, even such a reading would not constitute a hearing loss for VA rating purposes.  The first documented hearing loss, as defined by VA rating purposes, did not occur until June 2010, when the Veteran was found to have a decibel level of 40 at 4000 Hertz.  In addition, the Veteran did not report having a hearing loss on his initial application for compensation, received in March 1993.  As such, the weight of the evidence demonstrates that the Veteran did not sustain a chronic left ear hearing loss or left ear hearing loss symptoms during active service.

The Veteran has asserted that he has experienced left ear hearing loss since service.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of hearing loss or ear problems on his July 1982 service separation report of medical history.  Furthermore, on his initial application for compensation, received in March 1993, the Veteran did not report having left ear hearing loss or problems that could be causing left ear hearing loss.  This suggests to the Board that there was no pertinent left ear hearing loss symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left ear hearing loss at the time of the initial application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from left ear hearing loss since service, or the lack of left ear hearing loss symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed left ear hearing loss is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of left ear hearing loss since service are not credible. 

The Veteran has related his left ear hearing loss problems to his active service.  While the Veteran, as a lay person, is competent to describe observable symptoms such as hearing difficulties and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of left ear hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  The Veteran's lay statements on the question of relating the current left ear hearing loss to service are not competent in the present case.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.  In the current case, the Veteran was not shown to have a hearing loss, as defined for VA rating purposes, until June 2010.  

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current left ear hearing loss to his period of service.  He has not provided either medical evidence or an opinion to support that proposition.  In contrast, numerous opinions have been obtained with regard to the Veteran's left ear hearing loss and its relationship, if any, to his period of service.  This includes the most recent addendum opinion, which complied with the directives of the Board remand, that it was less likely than not that the Veteran's current left ear hearing loss was related to his period of service.  This opinion was rendered following a thorough examination of the Veteran and a comprehensive review of the file.  The examiner provided detailed rationale to support the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinion to be of great probative value regarding whether the Veteran's claimed left ear hearing loss is etiologically related to his period of service. 

In this case, left ear hearing loss was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The weight of the competent evidence demonstrates that the currently diagnosed left ear hearing loss was neither incurred in nor related to active service.  For these reasons, the Board finds that service connection for left ear hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for left ear hearing loss is denied.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


